Citation Nr: 1455800	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  07-34 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1958 to February 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

On his VA Form 9, the Veteran requested a Central Office Board hearing.  However, on a hearing election form dated November 2007, the Veteran indicated that he no longer desired a Board hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

The Board notes that the Veteran is represented by Disabled American Veterans.  In this regard, the Board does not construe a statement from the Veteran, received by the Board in May 2009, as revoking such representation. 

This matter was previously remanded by the Board in July 2011.  The July 2011 Board remand directed the RO to provide the Veteran with a statement of the case (SOC) as to the three issues: entitlement to service connection for osteoarthritis of the lumbar spine, to include as secondary to service-connected pulmonary tuberculosis; entitlement to an evaluation in excess of 30 percent for pulmonary tuberculosis; and entitlement to an evaluation in excess of 30 percent for angina-like chest pains.  The RO was to certify these issues to the Board only if a timely substantive appeal was filed as to the issues.  Once the SOC was issued, the RO was directed to provide the Veteran with a supplemental SOC as to the issue of entitlement to a TDIU, and, if the benefit sought was not granted, return the case to the Board.

The RO issued a SOC in August 2013 as to the three issues outlined in the July 2011 Board remand.  The August 2013 SOC denied all benefits sought.  The Veteran did not timely submit a substantive appeal as to any of the issues listed in the August 2013 SOC.  See 38 C.F.R. § 20.302 (2014).  Thus, the matters were not certified to the Board, and are not on appeal.  The RO issued a supplemental SOC in August 2013 and in November 2013 as to the issue of entitlement to a TDIU.  Accordingly, the July 2011 Board remand directives were completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unable to work due to his service-connected disabilities.  A TDIU may be awarded where, due to service-connected disabilities, considered either separately or in combination, a veteran is unable to secure or follow a substantially gainful occupation consistent with his educational attainment and occupational experience.  38 C.F.R. § 4.16.  The Veteran is currently service-connected for pulmonary tuberculosis, rated as 30 percent disabling; angina-like chest pain, rated as 30 percent disabling; and bilateral hearing loss, rated as 10 percent disabling.  At this time, the Veteran's service-connected disabilities do not meet the percentage requirements for entitlement to a TDIU, even when the service-connected pulmonary tuberculosis and angina-like chest pains are considered as one disability.  38 C.F.R. § 4.16(a) (2014).  However, the Board must also consider entitlement to a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b) (2014).

The Veteran was afforded a VA examination in connection with his claim for a TDIU in October 2012.  The October 2012 VA examiner considered the Veteran's service-connected heart disease and a non-service-connected respiratory condition other than tuberculosis and sleep apnea, diagnosed in the October 2012 VA examination report as "lung resection secondary to . . . ".  The VA examiner administered a pulmonary function test (PFT), which revealed post- bronchodilator results of FVC 80 percent predicted, FEV-1 81 percent predicted, and FEV-1/FVC 74 percent predicted.  The VA examiner opined that the Veteran's physical conditions would not limit him from attaining and maintaining sedentary or supervisory employment.  As rationale, the VA examiner stated, among other things, that the Veteran's cardiac and pulmonary function was normal.  

The Board finds that the October 2012 VA opinion is inadequate.  The VA examiner did not consider the Veteran's service-connected pulmonary tuberculosis.  In addition, the VA examiner did not explain why the Veteran's pulmonary functioning is considered normal despite the reduced results shown on the PFT.  Accordingly, the VA examiner's opinion is inadequate because it does not reflect full consideration of the Veteran's service-connected pulmonary tuberculosis, either separately or in combination with the other service-connected disabilities.  As such, the case must be remanded so that an adequate VA opinion may be obtained as to whether the Veteran's service-connected disabilities, separately or in combination, to include the service-connected pulmonary tuberculosis, prevent him from securing and following a substantially gainful occupation consistent with his educational and vocational attainment.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, in December 2012, service connection was granted for bilateral hearing loss with a rating of 10 percent effective June 3, 2009.  In determining entitlement to a TDIU, VA must consider all service-connected disabilities.  See 38 C.F.R. § 4.16.  The October 2012 VA examination was conducted prior to the award of service connection for bilateral hearing loss, and therefore does not reflect consideration of that service-connected disability.  On remand, the VA examiner must consider whether the Veteran's service-connected hearing loss, considered separately and in combination with the other service-connected disabilities, prevents the Veteran from securing and following a substantially gainful occupation consistent with his educational and vocational attainment.

Finally, the most recent VA treatment records of record suggest that the Veteran receives ongoing care.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, VA treatment records, to include from the Veterans Health Care System of the Ozarks in Fayetteville, Arkansas, for the period from September 2012 through the present should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all VA treatment records, to include from the Veterans Health Care System of the Ozarks in Fayetteville, Arkansas, for the period from September 2012 through the present and associate them with the record.

2.  Schedule another TDIU VA examination by an appropriate VA clinician.  The VA clinician must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, considered separately and in combination, prevent the Veteran from securing and following a substantially gainful occupation consistent with his educational attainment and occupational experience.  The record and a copy of this Remand must be made available for review by the VA clinician in conjunction with the examination.  The VA clinician must indicate that the record was reviewed.  All opinions expressed must be supported by adequate rationale.

The VA examination report and any opinions expressed therein must reflect full consideration of all of the Veteran's service-connected disabilities, both separately and in combination, to include the service-connected pulmonary tuberculosis, angina-like chest pains, and bilateral hearing loss.

3.  After completion of the above, review the expanded record, including any evidence entered since the most recent Supplemental Statement of the Case, and determine whether a TDIU may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




